Citation Nr: 0118761	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  01-03 902	)	DATE
	)
	)


THE ISSUE

Whether a March 10, 1977, decision of the Board of Veterans' 
Appeals, which denied service connection for a psychiatric 
disorder and drug dependence, should be revised or reversed 
on the grounds of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The moving party served on active duty from August 1968 to 
May 1970 and from August 1971 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging clear and unmistakable 
error in a March 10, 1977 decision.  Accordingly, the Board 
will exercise its authority under 38 U.S.C.A. § 7111 to 
review or revise the prior decision of the Board on the 
grounds of clear and unmistakable error.  


FINDINGS OF FACT

1.  On March 10, 1977, the Board of Vetearns' Appeals denied 
the moving party's claim for service connection for a 
psychiatric disorder and drug dependence.

2.  In April 2001, a motion for revision of the March 1977 
board decision was filed based on clear and unmistakable 
error.

3.  The Board's March 1977 decision denying service 
connection for a psychiatric disorder and drug dependence 
does not contain an error either of fact or of law.


CONCLUSION OF LAW

The criteria for revision of the Board's March 1977 decision 
which denied service connection for a psychiatric disorder 
and drug dependence based on clear and unmistakable error 
have not been met.  38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. 
§ 20.1403 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The moving party was shown to have a normal clinical 
psychiatric evaluation at his service entrance examination in 
August 1968.

Eight days after the moving party's separation from his first 
period of service, in May 1970, he was admitted for the first 
time to a VA hospital with a history of a nervous disorder of 
three months duration.  He remained hospitalized for 
approximately two months and was diagnosed as having 
schizophrenic reaction, paranoid type, manifested by 
egocentric ruminations, ideas of reference, ideas of 
persecution, paralogical thinking, suspicions, sexual 
ruminations and drug use.

A VA psychological evaluation report dated in July 1970 
contains a summary stating that "[the moving party] is an 
impulsive man with an I.Q. in the border-line range.  He 
showed no organic involvement.  It was likely that he has 
suffered from a transient psychotic episode occasioned by his 
recent move from an overseas Army assignment to civilian 
life.  Once he has become more familiar with his new 
environment, his psychosis will remit."

In February 1971 the moving party filed a claim for service 
connection for a nervous disorder.

On file is a July 1971 letter to the Social Security 
Administration from a VA physician stating that the moving 
party had a nervous disability that made it extremely 
difficult for him to work.

In August 1971, prior to the moving party's second period of 
active duty service, the moving party underwent a psychiatric 
examination where he complained of anorexia, weight loss, 
insomnia, nocturnal restlessness, easy fatigue, yawning, 
tension headaches, jitteriness, forgetfulness, and some 
impairment of past memory.  It was noted that he used 
marijuana and heroin.  The diagnoses included (1) past 
history of drug dependence, marijuana, heroin, opium, and 
morphine; (2) drug dependence, marijuana and heroin; and (3) 
non-psychotic organic brain syndrome, secondary to diagnoses 
(1) and (2).

The moving party's history of drug abuse is noted on a 
regular army enlistment examination report dated in August 
1971.  It is also noted that he was completely rehabilitated 
and considered acceptable for service.  He reported on an 
August 1971 Report of Medical History that he had a history 
of sleep problems and nervous trouble, and that he was taking 
Thorazine and Librium. 

In a rating decision dated in October 1971 the RO denied 
service connection for a nervous disorder.  

An April 1972 service medical record shows that the moving 
party was hospitalized in March 1972 for drug abuse.  His 
noted medical history indicates that he had spent 
approximately twelve months at a VA hospital on a psychiatric 
ward where he was evaluated for schizophrenia with paranoid 
tendencies.  His diagnoses included drug dependency and 
chronic paranoid type schizophrenia.  

A May 1972 disposition record reflects diagnoses of drug 
dependence and schizophrenia, paranoid type, chronic, 
moderate, manifested by auditory and visual hallucinations 
and mildly abnormal behavior.  Predisposition was schizoid 
personality; precipitating stress was heroin abuse.  This 
diagnosis was noted to be in the line of duty and to not have 
existed prior to service.

A June 1972 disposition record contains a diagnosis of mixed 
character disorder, chronic, severe, with borderline and 
sociopathic features; manifested by heavy drug use, history 
of criminal acts without guilt, history of auditory and 
visual hallucinations.  This diagnosis was noted to not be in 
the line of duty and to have existed prior to service.

A service medical record dated in January 1973 shows that the 
moving party was being seen for evaluation for eligibility 
for a Psychiatric Board Discharge.  He had a noted history of 
mental disturbance associated with drug abuse and was given 
an impression of mixed personality disorder.

A service disposition record dated in January 1973 shows that 
the moving party's diagnoses included mixed personality 
disorder.  This disability was noted to have occurred in the 
line of duty and not to have existed prior to service.

The moving party's separation examination report dated in 
January 1973 contains a diagnosis of character and behavior 
disorder, mixed type, with features of both borderline and 
sociopathic antisocial personality disorder, chronic, severe.

A February 1973 service medical certificate recommends that 
the moving party be administratively separated from service 
for unsuitability due to his severe and chronic recalcitrant 
character and behavior disorder.

In October 1973 the moving party filed a claim for service 
connection for disabilities that included schizophrenia, a 
nervous disorder, and drug dependency. 

A November 1973 VA examination report contains a diagnosis of 
schizophrenic reaction, paranoid type, chronic, severe.  

A VA hospital summary dated in January 1974 shows that the 
moving party was admitted for one night for mental 
evaluation.  He was given a tentative diagnostic impression 
of personality disorder, schizoid personality.  

By rating action dated in April 1974, the RO denied service 
connection for a personality disorder.  The moving party 
appealed this decision.

The moving party's representative appeared at a September 
1974 hearing before the Board and testified on the moving 
party's behalf.

On file is an October 1974 magazine article, submitted by the 
moving party discussing the effects of tranquilizers.  It 
notes that tranquilizers are used to treat patients with 
severe mental illnesses such as schizophrenia, and lists 
Librium as one such tranquilizer.

In a June 1975 statement, the moving party's fiancé indicated 
that the moving party was a different person when he returned 
from service.  She said that since his return he did not like 
people and acted as if he had no feelings.

The moving party submitted a statement in June 1975 stating 
that his schizophrenia disorder should be service-connected 
and that it was not a congenital, personality disorder or 
developmental defect or abnormality.  He said that he was not 
born with this disability and that his parents were not 
schizophrenics.

At a June 1975 RO hearing, the moving party testified that 
his problems began during his first period of service due to 
a change in command.  He said that he was not getting along 
with the Captain or anyone at that point and that everyone 
could see that he was having problems.

In a July 1975 statement, the Director of Special Services 
for Hillside Public Schools said that the moving party 
attended the Schools from September 1953 through May 1967 
when he withdrew for personal reasons.  He said that the 
moving party had never been referred to their Division of 
Special Services and thus had not presented a psychiatric 
problem.  He added that had the moving party presented some 
concerns, he would have been seen by the school psychologist.  

In an August 1975 statement, a VA physician indicated that 
the moving party's condition made it extremely difficult for 
him to hold down a job for any sustained period of time.  He 
said that the moving party was currently in therapy on a 
biweekly basis and experienced great difficulty in adhering 
to a work regime, controlling his impulsive behavior, and 
sustaining the concentration needed to work.

On file is an August 1975 newspaper article about 
schizophrenia.

At a February 1976 RO hearing, the moving party testified 
that the onset of his nervous symptoms occurred months prior 
to his discharge from his first tour of duty and continued on 
during the interval after discharge and into his second 
period of service.  His representative argued that the moving 
party's psychiatric problems in service went beyond a mere 
character disorder.

An October 1976 VA outpatient treatment record shows that the 
moving party was seen for psychiatric treatment.  He was 
diagnosed as having schizophrenia, paranoid type.

A VA psychological test report dated in November 1976 
contains a diagnostic suggestion of schizophrenia, paranoid 
type, in a passive dependent immature personality.  

A January 1977 Medical Specialist Opinion shows that first, 
there was no evidence that the moving party's current 
psychological picture had resulted from his history of heavy 
multiple drug abuse.  Rather, his drug abuse fit the total 
picture presented, that of antisocial personality.  Second, 
the diagnosis of antisocial personality arose from the moving 
party's problems in school (with teachers and being a 
dropout); drug abuse beginning at age 14; legal problems for 
assault, soliciting for prostitution, forgery, smuggling 
heroin, and attempted murder; poor work history; repeated 
fighting and outbursts of rage; and repeated cases of 
gonorrhea.  He said that the moving party did not fulfill the 
criteria for schizophrenia and that the described auditory 
and visual hallucinations were not characteristically 
schizophrenic, but were more typically hysterical and wish-
fulfillment in nature.  The specialist opined that the moving 
party's personality disorder was clearly present prior to his 
first "Army duty", and seemed to have worsened in the 
service.  He went on to say that there was no psychosis - 
only poorly motivated and socialized behavior.  

In a March 1977 decision, the Board denied service connection 
for drug dependence and for a psychiatric disorder.  In 
rendering this determination, the Board found that the moving 
party's psychiatric manifestations and symptoms which were 
demonstrated in military service were a result of a severe, 
chronic personality disorder, that a neurosis or psychosis 
did not coexist with his military service, that the presence 
of a psychosis was not demonstrated within one year after 
military service.  The Board also determined that a drug 
dependence or addiction had not been demonstrated to exist at 
the time of the decision.

Analysis

Initially, the Board notes that the general requirements for 
filing a motion based on clear and unmistakable error in a 
Board decision have been met.  That is, the moving party 
included his name, file number, the date of the Board 
decision to which the motion relates and the issues to which 
the motion pertains.  38 C.F.R. § 20.1404(a) (2000).

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 1991); 38 C.F.R. §§ 20.1100, 20.1104 
(2000).  However, a final Board decision may be revised or 
reversed on the grounds of clear and unmistakable error.  38 
U.S.C.A. §§ 5109A(a), 7111(a) (West Supp. 2000).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as there were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2000).  In 
short, the claimant must assert more than a disagreement as 
to how the facts were weighed or evaluated.  Russell v. 
Principi, 3 Vet. App. 310 (1992); Eddy v. Brown, 9 Vet. App. 
52, 58 (1996).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  38 C.F.R. 
§ 20.1403(b)(1),(2).  To warrant revision of a Board decision 
on the grounds of clear and unmistakable error, there must 
have been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c).

Examples of situations that are not CUE include the 
following:  (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist; and, (3) Evaluation of evidence.  
A disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  Moreover, CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

The United States Court of Appeals for the Federal Circuit 
recently upheld all the regulations concerning Board CUE, 38 
C.F.R. §§ 20.1400-20.1411, with the exception of a procedural 
portion of 38 C.F.R. § 20.1404(b) which has no bearing on the 
instant case.  Disabled American Veterans v. Gober, Nos. 99-
7061, -7071, -7084, - 7085 (Fed. Cir. Dec. 8, 2000).

The moving party contends that the Board erred in its finding 
in March 1977 that he had a preexisting personality disorder 
rather than a psychosis.  He maintains that he was found to 
have a psychosis within one week of his service discharge and 
that service connection should thus be presumed.  He argues 
that entitlement can be established for a psychosis which is 
superimposed on a personality disorder.  He added that the 
Board erred by "not taking my evidence into account."

The moving party's contentions can best be described as a 
disagreement as to how the facts were weighed and evaluated 
in 1977.  In support of his contention, the moving party 
refers to a May 1970 hospital record reflecting a diagnosis 
of schizophrenic reaction, paranoid type.  However, this 
record as well as records reflecting a diagnosis of 
personality disorder were before the Board in 1977.  In fact, 
the Board noted in its 1977 decision that "the members of 
the Board have given particular attention to the differing 
diagnoses which include schizophrenia and, on the other hand, 
a personality disorder.  For the reasons set forth in the 
opinion from the specialist in psychiatric medicine we 
conclude that the moving party did not have an acquired 
psychiatric disorder during military service or during the 
year following his final separation from military service."  
The specialist's opinion the Board was referring to in 1977 
was rendered by an independent medical expert who, after 
reviewing the moving party's claims file, determined that he 
had a preexisting personality disorder that apparently 
worsened in service.  The expert also determined that the 
moving party did not have a psychosis and he based his 
opinion on the moving party's history and symptomatology.  
The Board acted within its discretion in obtaining an expert 
medical opinion in 1977 based on the conflicting diagnoses in 
the record creating a valid controversy.  See  38 U.S.C 
§ 4009. 

It thus cannot be concluded from the evidence on file in 1977 
that the Board did not know the correct facts at that time or 
that it failed to correctly apply the applicable statutory or 
regulatory provisions extant at the time.  Rather, the Board 
simply evaluated the evidence with an outcome unfavorable to 
the moving party.  In regard to the law, the moving party 
noted that "when a psychosis is superimposed upon a 
personality disorder entitlement to benefits is 
established."  The moving party is evidently referring to 
the law allowing for the possibility of service connection 
for a superimposed disease or injury resulting from a 
congenital defect occurring from an individual's military 
service.  See Thompson v. United States, 405 F. 2d 1239 (Ct. 
Cl. 1969).  However, the Board's determination in 1977 that 
the moving party did not have a psychosis made this law 
inapplicable since there was no superimposed psychosis from a 
personality disorder. 

With respect to drug dependence, the Board in 1977 found that 
this disability was due to willful misconduct and was thus 
not subject to compensation.  38 C.F.R. § 3.1(n).  The Board 
also found, based on the medical evidence at that time, that 
the moving party was no longer using harmful drugs and 
therefore did not have a disability for which he could be 
compensated for.  38 U.S.C.§ 310.  These findings are 
consistent with the applicable law in 1977 and do not 
constitute clear and unmistakable error.  

In sum, because the moving party's motion amounts to no more 
than a disagreement as to how the facts were evaluated, there 
can be no clear and unmistakable error no matter how 
compelling his argument may be regarding the outcome of such 
evaluation.  Eddy, supra; 38 C.F.R. § 20.1403(d).  Put 
another way, because the March 1977 Board decision denying 
service connection for a psychiatric disorder and drug 
dependence does not contain an error of fact or of law that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the results would have been manifestly different but for the 
error, his motion of clear and unmistakable error with 
respect to the March 1977 Board decision must be denied. 


ORDER

The motion to revise or reverse a March 1977 decision of the 
Board of Veterans' Appeals denying service connection for a 
psychiatric disorder and drug dependence is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



